NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     ___________

                                              No. 18-2624
                                              __________

                                         LEONARD PATTI,
                                                   Appellant

                                                    v.

                         MEDICAL DOCTOR GEORGE C. PECK, JR.
                          ____________________________________

                        On Appeal from the United States District Court
                                for the District of New Jersey
                            (D.C. Civil Action No. 2:17-cv-00312)
                            District Judge: Honorable Esther Salas
                         ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    December 7, 2018
                    Before: MCKEE, COWEN and ROTH, Circuit Judges

                                  (Opinion filed October 30, 2019)
                                           ___________

                                              OPINION*
                                             ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding
precedent.
PER CURIAM

       Pro se Appellant Leonard Patti appeals from the District Court’s order dismissing

his complaint for lack of subject matter jurisdiction. For the reasons detailed below, we

will affirm.

                                               I.

       In the District Court, Patti filed a complaint against Dr. George Peck, essentially

alleging medical malpractice. Patti stated that the basis for jurisdiction in federal court

was the “Amendment to the U.S. Constitution, Article VII,” his right to a trial by jury,

and the rules of common law. As relief, Patti initially requested damages in the amount

of $47,400 (it seems, however, that he amended his request for relief to $75,000). Peck

filed a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, arguing that the doctrine of res judicata barred Patti’s suit because a similar

state court suit was dismissed for failure to state a cause of action. After reviewing the

complaint and motion, the District Court questioned whether it had subject matter

jurisdiction over Patti’s action and ordered the parties to brief the jurisdictional issue.

After the parties responded, the District Court dismissed the complaint for lack of subject

matter jurisdiction pursuant to Rule 12(h)(3). Patti appeals.

                                              II.




                                               2
          We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of a dismissal

under Rule 12(h)(3), which requires dismissal if the court determines that it lacks subject

matter jurisdiction, is plenary. See SEC v. Infinity Grp. Co., 212 F.3d 180, n.6 (3d Cir.

2000).

                                                       III.

          The District Court properly dismissed Patti’s complaint for lack of subject matter

jurisdiction. Neither Patti’s allegations of medical malpractice nor his citations to such

rights as the right to trial by jury provide a basis for federal question jurisdiction. See 28

U.S.C. § 1331. Furthermore, as the District Court ruled, there is no basis for diversity

jurisdiction because both parties are citizens of New Jersey. See 28 U.S.C. § 1332(a);

Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 345-46 (3d Cir. 2013) (explaining

that § 1332 requires complete diversity, which means that no plaintiff can be a citizen of

the same state as any of the defendants) (citation and quotation marks omitted).

          Moreover, to the extent that Patti sought to challenge a judgment of a New Jersey

state court, as he seems to argue in his brief on appeal, that is precisely the type of case

that a federal court lacks subject matter jurisdiction to consider pursuant to the Rooker-

Feldman1 doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284 (2005) (explaining that federal courts are precluded from exercising jurisdiction over




1
    Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983).
                                                       3
a case brought by state-court losers challenging the state-court judgments rendered before

the District Court proceedings commenced).

         Accordingly, for the reasons given, we will affirm the judgment of the District

Court.




                                              4